DETAILED ACTION
Claim Status
Claims 1-20 are pending. 
Applicant’s election without traverse of Group I and the species of tacrolimus active agent, hydroxypropyl methylcellulose controlled release material, Vit-E TPGS and HPMC 603 hydrophilic dispersant, starch filler and butylated hydroxytoluene (BHT) according to ingredients found in Tables 2-3 in the reply filed on 03/08/2021 is acknowledged. Examiner notes that the species to the dispersant and BHT fillers are considered withdrawn in view of the prior art cited below.  
Claims 1-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Claims 15-16 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is objected to for being dependent from a withdrawn claim (i.e. claim 1). Appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (United States Patent Publication 2008/01522720) in view of Steiner et al. (Advanced Powder Technology; 2016). 
Claim 15 is to a method for manufacturing the oral composition of claim 1, the method comprising steps of: milling an active ingredient to form a milled active ingredient having a particle size of D90 of 100 nm to 3000 nm ; mixing the milled active ingredient with a filler and a hydrophilic dispersant in liquid phase to form a liquid precursor; drying the liquid precursor to form an immediate-release pharmaceutical powder; mixing a controlled-release material with the immediate-release pharmaceutical powder to form an extended-release pharmaceutical admixture; and mixing the extended-release pharmaceutical admixture with the immediate-release pharmaceutical powder.
Jenkins et al. teach nanoparticulate formulations of tacrolimus, see title and abstract. The reference teaches different sizes of the resulting formulation comprising tacrolimus. Solid dosage forms for oral administration include, powders and granules, see paragraph [00155]. These forms are considered by the Examiner as being synonymous with the formation of nanoparticulate tacrolimus powders. Methods for preparing the nanoparticulate form are disclosed. Paragraph [0181] teaches that the nanoparticulate tacrolimus compositions may be prepared using suitable methods such as milling. Paragraph [0183] teaches nanoparticulate preparation of tacrolimus comprising the steps of 1) adding tacrolimus to a liquid dispersion medium, and 2) 
The surface stabilizer (i.e. surface modifier) is further defined in paragraph [0013] as being open to known organic and inorganic pharmaceutical excipients such as surfactants (e.g. cationic, anionic, nonionic). Claims 39-41 teach for instance that such surface modifiers may be in the form of such anionic surfactants as sodium lauryl sulfate. Alternatively, claims 39-40 and 45 teach that the surface modifier may be in the form of a nonionic surfactant such as polysaccharides or starch. The Examiner respectfully submits that the foregoing disclosure of the surface stabilizer (i.e. modifier) teaches the limitations of adding the generically recited filler to the milled tacrolimus nanoparticulate composition prepared in paragraphs [0181], [0183], [0185], and [0187]. 
The difference between the instant claims and that of Jenkins is that a single deficiency exists between the recited method and the practiced method. Specifically, Jenkins minimally adds the liquid medium to the tacrolimus ahead of milling the particles to reduce their size. The instant method recites milling the drug and then adding both the filler and liquid dispersant. 
prima facie obvious per MPEP 2144.04 (IV)(C) to reverse the steps of grinding the drug and adding the liquid dispersant. MPEP 2144.04(IV)(C.) states that “[the] selection of an order of performing process steps is prima facie obvious in the absence of new or unexpected results” and that the “[s]election of any order of mixing ingredients is prima facie obvious.” In the instant case, and as pointed out by the Examiner, Jenkins discloses combining the liquid dispersing medium and tacrolimus first, and then milling the mixture. The surface stabilizer (i.e. filler) is taught to be added at any time and therefore is considered to read on adding after milling as instantly recited. Though this is reversed from the recited method, the Examiner respectfully submits that both methods result in the formation of a nanoparticulate tacrolimus composition that has been sized for oral dosing, to an average of 2,000nm or less. Thus, the method employed by Jenkins is considered to be a prima facie obvious variant to the instantly claimed steps. 
Lastly, regarding the above drying step, the Examiner acknowledges that the foregoing procedure does not expressly state that the milled formulation has been dried. However, the Examiner respectfully submits that Jenkins’ disclosure of the resulting tacrolimus being in the form of nanoparticulate, powder and/or granular form, minimally suggests to the ordinary skilled artisan that the resulting form is in effect dry or has been dried. The foregoing is considered to teach the first three steps of the recited method.
The second part of the claimed method recites that the milled nanoparticles are used to form a dosage form possessing bimodal release (i.e. immediate/extended release) of the active ingredient. The Examiner submits that such formulations are also 
The foregoing disclosure of this downstream bimodal formulation is considered to teach the broadly recited formulation of steps d) and e), above. 
Therein, the Examiner submits that formulation of the second tacrolimus lag-release component requires that the nanoparticulate tacrolimus be combined with the disclosed modified release matrix material, thereby teaching step d). “Modified release in vitro or in vivo.  Materials deemed suitable for use as the modified release matrix include hydroxyalkylcelluloses such as HPMC, as well as polyethylene glycol and polyethylene oxide and mixtures thereof. 
Disclosure of the first component of the two-component formulation as immediate release paired with the controlled release second component is considered to guide the ordinarily skilled artisan to the metes and bounds of step e).  Therein, the presence of the first, immediate release component in the bimodal formulation, directly implies that the earlier-formed, tacrolimus nanoparticles are added to the controlled-release, second tacrolimus component. 
The limitations of claim 16 recite that milling of the active ingredient comprises controlling the temperature of the active ingredient to be in the range of 4ºC to 18ºC. 
Jenkins teaches at paragraph [0192] that the tacrolimus particles must be reduced in size at a temperature which does not significantly degrade tacrolimus.  Processing temperatures of less than about 30 to less than about 40° C. are ordinarily preferred.  If desired, the processing equipment can be cooled with conventional cooling equipment.  Techniques such as jacketing or immersion of the milling chamber in ice water (i.e., about 0ºC), is contemplated. 
The Examiner notes that this does not expressly teach the temperature range as instantly claimed.  However, it does minimally suggest that temperature cooling techniques are contemplated and used, particularly where higher-energy milling techniques are employed for reducing particle size. 
ºC, 33ºC, and 40ºC.  Analysis of the resulting particle sizes shows that as the temperature of the milling process increases, so too does the resulting particle size (see e.g., Table 3, pg. 1704 and pg. 1704, left column, middle). The Examiner acknowledges that Steiner limits the study to the formation of lactose nanoparticles and does not experiment with any type of active ingredient. 
However, based on the teachings of the references, the Examiner submits that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method step as recited by claim 16. 
Jenkins teaches that its preferred temperature range for milling tacrolimus occurs between about 30ºC and about 40ºC, but also suggests that the temperature maybe cooled using known techniques.  Steiner provides motivation to employ the cooling techniques discussed by Jenkins having studied and provided evidence that doing so is effective in controlling the resulting particle size of the milled substance. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary. 
Correspondence
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAH ALAWADI/Primary Examiner, Art Unit 1619